Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed 2/8/21 is acknowledged. Applicant elected Group I (claims 1, 16-22, 28, 87-89, 91, 98, 103-109 and species 1 ONLY) with traverse.
 	In traversal of restriction requirement, applicant argues that the examiner has mistakenly placed claims 87, 92-95 in Group II, drawn to a method of using a single carbon product to produce a second product and has mistakenly additionally included claims 1 and 87 in said Group. According to applicant, since both methods of Groups I-II relate to a process specifically adapted for manufacture of a recombinant microorganism comprising a heterologous gene under the control of a molecular switch, unity of invention exists and restriction between Group I-II should be withdrawn.
 	This argument was fully considered but was found unpersuasive. Firstly, it is noted that applicant’s traversal arguments totally ignored the art which was cited to break the unity of invention. Secondly, the examiner maintains that as previously explained, the special technical feature of this invention, namely a recombinant microorganism comprising a vector comprising a “molecular switch” has been taught in the prior art and hence, the unity of invention is lacking and methods of making and using said microorganism can be properly restricted as shown previously. Therefore, restriction between Group I-II is maintained and is hereby made Final.
	Upon further review of restriction requirement, applicant’s point is well taken that the grouping of some of the claims was incorrect and confusing. More specifically, 
 	With respect to claims 92-95, it is believed that in contrast to applicant’s view, said claims have different steps and different end points than that of Group I and were correctly placed in Group II.
In conclusion, claims 98 and 103-109 are hereby withdrawn from Group I and are rejoined with Group II, which no longer includes claims 1 and 87.
 	With respect to species election, applicant must rest assured that once the elected species becomes allowable, more species will be examined one at the time in compliance with CFR section 1.475(a) and PCT Rule 13.1.
					DEATLIED ACTION
Claims 1, 16, 22, 28, 87-89, 91 and 98 and species 1 (a method of producing 2,3-butanediol only) are under examination on the merits.
Claims 2-15, 17-11, 26-69, 71-84, 86, 90, 96-97, 99-102, 105-106 and 110-127 are canceled.
Claims 70, 85, 92-95, 98103-109 and all species except for species 1, are hereby withdrawn as drawn to non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 16, 22, 28, 87-89, 91, 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “molecular switch” in claim 1 (and its dependent claims 16, 22, 28, 87-89, 91 and 98) is unclear. Said phrase has not been explicitly defined in the disclosure and only some embodiments thereof have been exemplified. Therefore, the metes and bounds of said phrase are unknown. Claims 16, 22, 28, 87-89, 91, 98 are merely rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 16, 22, 28, 87-89, 91, 98 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berry et al., “Berry” (US2011/0008861, 1/2011, see also its corresponding U.S. Patent No. 7,981,647). Berry teaches a method of producing a carbon-based product of interest (see [0001]) such an ethanol, ethylene etc. comprising utilizing an engineered (genetically modified) photoautotrophic organism (such as archaea, which is inherently methanotrophic, see paragraph [0123]), optionally comprising exogenous (heterologous) DNA (see [0090]) under the control of a Ptrc promoter, see [0441], (wherein said promoter is inherently a “molecular switch”) to efficiently convert carbon dioxide, optionally together with methane (i.e. C1 carbon product(s)) to a carbon-based product of interest, anticipating claims 1, 16, 22 and 89. In paragraph [0047], Berry teaches that its engineered microorganism may comprise a DNA encoding acetolactate synthase, anticipating claim 28. Berry teaches that its target carbon-based product may be butanediol and in Figure 8 shows the mechanism of production of butanediol. In paragraph [0055], Berry mentions about fermenting its engineered microorganism and isolating the desired carbon-based product, which may be butanediol, at the end of said fermentation, anticipating claims 87-88 and 91. In paragraph [0274], Berry teaches that its engineered microorganism may produce sugars such as xylose, pentose and arabinose, and upon utilizing such sugars as its primary carbon source, said microorganism is be able to produce the desired carbon-based sugars, anticipating claim 98. Said sugars such as arabinose are inherently capable of activating or repressing certain genes in said microorganism (such as archaea), anticipating claim 98.
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656